DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2013/0182302 by Shikii et al. (“Shikii”).

As to claim 1, Shikii discloses a vehicular display device (Shikii, HUD 100 is mounted on a vehicle, Figures 1A, ¶ [0107]), comprising:
a reflection-type hologram disposed inside a windshield of a vehicle (Shikii, The HUD 100 further includes a volume hologram 150 situated between the inner and outer glasses 141, 142. The volume hologram 150 deflects the image light IL projected from the projection optical system 120 to the driver D. Figure 1A, ¶ [0108]); and
projection device that projects display light toward the hologram (Shikii, The volume hologram 150 deflects the image light IL projected from the projection optical system 120 to the driver D. Figure 1A, ¶ [0108]), wherein
the hologram outputs the display light, projected from the projection device, as diffracted light that travels toward an eye range of the vehicle (Shikii, The image light IL emitted from the screen 125 enters the volume hologram 150 sandwiched between the inner and outer glasses 141, 142. The volume hologram 150 diffracts the incident image light IL toward the driver D. Accordingly, the D may view a virtual image VI of the image displayed on the screen 125 through the windshield 140. Figure 1A, ¶ [0112]), and
the projection device is disposed such that the display light reflected off the windshield travels in a direction different from a direction toward the eye range in a vehicle width direction. As shown in figure 2 of Shikii, the optical path of the image light IL shows some light being reflected out of the outer surface 144 (shown by a dotted line) in a direction difference from a direction toward the user’s eyes.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0182302 by Shikii et al. (“Shikii”) in view of U.S. Patent No. 6,906,836 by Parker et al. (“Parker”).

As to claim 2, Shikii does not expressly disclose the vehicular display device wherein the hologram has a property that allows an output angle of the diffracted light from the hologram to be smaller than an incident angle of the display light on the hologram, when viewed from a vehicle height direction.
Parker teaches a heads up display wherein the hologram has a property that allows an output angle of the diffracted light from the hologram to be smaller than an incident angle of the display light on the hologram, when viewed from a vehicle height direction (Parker, HOE [holographic optical element] 110 reflects light from source 130 toward a user. HOE 110 has a normal direction perpendicular to the surface of HOE 110, and light from source 130 strikes HOE 110 at an angle                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    . Light from source 110 reflects from HOE 110 at an angle                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                    . In a given application, the user observes at least a portion of a scene within a field of view. Figure 1, Column 6, Rows 25-31)(Parker, For clarity,                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     are shown in FIG. 1 at angles far from either 0 degrees or 90 degrees. However, specific values chosen for                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     depend on the specific application of the holographic combiner system. In a preferred embodiment,                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                     is close to 45 degrees and or is close to 12 degrees. Choosing                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     close to zero maximizes the cross sectional area that can be seen by the user, but is not critical.                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                     can be as large as 60 degrees. Figure 1, Column 7, Rows 10-17). As shown in figure 1 of Parker, the angle of diffracted light                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                             
                        
                    is smaller than the incident angle of the display light                        
                            
                                
                                     
                                    θ
                                
                                
                                    i
                                
                            
                        
                    .
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikii’s holographic HUD to include Parker’s holographic optical element because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Shikii to include Parker is expressly provided by Parker, stating that having the angle for the diffracted light close to zero maximizes the cross section area that can be seen by a user (Parker, Column 7, Rows 10-17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Shikii’s holographic HUD to include Parker’s holographic optical element with the motivation of maximizing the cross sectional area of the display which can be seen by the user.  The person of ordinary skill in the art would have recognized the benefit of improving the display properties of the holographic display.
	Thus, Shikii, as modified by Parker, teaches the angle of diffracted light from the holographic element being smaller than the angle of the incident light on the holographic element.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0182302 by Shikii et al. (“Shikii”) in view of U.S. Pub. No. 2018/0059416 by Bhalla (“Bhalla”).

As to claim 3, Shikii does not expressly teach the vehicular display device wherein the projection device is located close to a center of the vehicle, with respect to the hologram, in a vehicle width direction. 
Bhalla teaches a head up display system for vehicles wherein the projection device is located close to a center of the vehicle, with respect to the hologram, in a vehicle width direction (Bhalla, In order for the user to perform tasks, custom data 211 comprising, for example, notifications, icons, augmented reality overlay elements and other information are generated using the CPU 103, and displayed on windshield 205 using windshield projectors 107-A.Custom mount 209 is used to help support and secure the windshield projectors 107-A. Figure 3, ¶ [0046]). As shown in figure 3 of Bhalla, the projector 107-A is located close to the center of the dashboard of the vehicle widthwise.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikii’s projection optical system to include Bhalla’s mounted projector because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Bhalla’s mounted projector permits a fixed central position for the projector in order to display information on the entire windshield.  This known benefit in Bhalla is applicable to Shikii’s projection optical system as they both share characteristics and capabilities, namely, they are directed to vehicular head up displays.  Therefore, it would have been recognized that modifying Shikii’s projection optical system to include Bhalla’s mounted projector would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Bhalla’s mounted projector in vehicular head up displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Shikii, as modified by Bhalla, teaches the projection optical system positioned close to the center of the vehicle widthwise.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0182302 by Shikii et al. (“Shikii”), in view of U.S. Patent No. 6,906,836 by Parker et al. (“Parker”), and in further view of U.S. Pub. No. 2018/0059416 by Bhalla (“Bhalla”).

As to claim 4, Shikii, as modified by Parker, does not expressly teach the vehicular display device wherein the projection device is located close to a center of the vehicle, with respect to the hologram, in a vehicle width direction. 
Bhalla teaches a head up display system for vehicles wherein the projection device is located close to a center of the vehicle, with respect to the hologram, in a vehicle width direction (Bhalla, In order for the user to perform tasks, custom data 211 comprising, for example, notifications, icons, augmented reality overlay elements and other information are generated using the CPU 103, and displayed on windshield 205 using windshield projectors 107-A.Custom mount 209 is used to help support and secure the windshield projectors 107-A. Figure 3, ¶ [0046]). As shown in figure 3 of Bhalla, the projector 107-A is located close to the center of the dashboard of the vehicle widthwise.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikii’s projection optical system to include Bhalla’s mounted projector because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Bhalla’s mounted projector permits a fixed central position for the projector in order to display information on the entire windshield.  This known benefit in Bhalla is applicable to Shikii’s projection optical system as they both share characteristics and capabilities, namely, they are directed to vehicular head up displays.  Therefore, it would have been recognized that modifying Shikii’s projection optical system to include Bhalla’s mounted projector would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Bhalla’s mounted projector in vehicular head up displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Shikii, as modified by Parker and Bhalla, teaches the projection optical system positioned close to the center of the vehicle widthwise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 5,859,714 by Nakazawa et al. teaches a head-up display for a vehicle which reflects projected image light off a combiner on a windshield toward a driver of the vehicle (Figure 1).

U.S. Pub. No. 2015/0274178 by Tsuyunashi et al. teaches a display device for a vehicle which includes a projector 4 positioned in the center of a ceiling of the vehicle (Figure 2, ¶ [0029]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691